DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 29 July 2022.  Claims 1-7 and 20-32 are currently pending, of which claims 1, 6 and 7 are currently amended and claims 20-32 are new.  Claims 8-19 have been cancelled. 

Drawings
The objections to the drawings presented in the Office Action of 39 March 2022 have been withdrawn.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, these limitations are present in claims 22-26, 28, 29 and 31, “a means for introducing gas”, “a means for separating gas” interpreted to read on a vacuum stripper, heated vessel, membrane degasifier, inert gas bubbler or equivalent means, and “a means for removing a gas”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 30 recites that oxygen is separated form the first reaction product and Claim 32 recites that hydrogen is separated from the second reaction product.  However, support does not exist for this limitations.  The disclosure provides support for hydrogen being separated from the first reaction product and oxygen being separated from the second reaction product (Paragraph 0007) and therefore, for the purpose of Examination this interpretation has been utilized.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 22, 25 and 26, the claims recite the limitation, interpreted under 112 6th, of “a means for introducing a gas”.  However, the disclosure fails to specifically utilize the language of “a means for introducing a gas”, rendering it unclear as to what specifically this limitation intends to limit.  However, for the purpose of Examination this limitation has been interpreted to red on the means (204) of the disclosure, specifically directed to examples such as air-sea gas exchange or bubbling in the specification, and appearing to limit to merely a pipe as well in the drawings.  
As to claim 28, the claim recites both the limitations of “a means for removing a gas” and “a means for separating a gas”.  It is unclear as to if these limitations intend to refer to the same or separate features.  However, for the purpose of Examination the former has been interpreted.  It is important to note that should this interpretation be found incorrect, it would be unclear as to what limitations the limitation of “a means for removing gas”, interpreted under 35 USC 112 6th, intend to impart.  
As to claims 29 and 31, the claims recite the limitation “a means for separating a gas”; however, claim 28, upon which claims 29 and 31 depend, already introduces the limitation of “a means for separating a gas”.  Therefore, it is unclear as to if the limitations of claims 29 and 31 intend to refer back to the limitation of claim 28 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 20, 22-24 and 26-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2020/0080211 to Schmid et al. (Schmid).
As to claims 1 and 20, Schmid teaches an apparatus comprising a cathode compartment (I) comprising a cathode (K) and configured for continuous flow of a second reaction medium, an anode compartment (III) comprising an anode (A) and configured for a continuous flow of a second reaction medium, a central compartment (II) separated from the cathode compartment (I) by a first anion membrane (AEM) and separated from the anode compartment by a second anion membrane (AEM), the central compartment fed with a brine (aqueous salt solution) and configured to continuously receive this brine, the apparatus capable of performing the functional language of “wherein the cathode is configured to receive a direct current to conduct an electrolysis reaction of the first reaction medium to produce a first reaction product and/or the anode is configured to receive a direct current to conduct an electrolysis reaction of the second reaction medium to produce a second reaction product; and wherein the apparatus if configured to form an alkalinized brine solution” (Paragraphs 0084, 0094 and 0097; Figure 5; MPEP 2114). 
As to claim 2, Schmid teaches the apparatus of claim 1.  The cathode compartment of Schmid is capable of being fed with any number of first reaction medium (MPEP 2114).
As to claim 3, Schmid teaches the apparatus of claim 1.  The first anion membrane of Schmid is configured to pass at least  portion of the first reaction product form the cathode compartment to the central compartment, the anions (MPEP 2114).
 As to claim 7, Schmid teaches the apparatus of claim 1.  The apparatus of Schmid is capable of producing any number of first reaction product based on the feed and operating conditions (MPEP 2114).  Nonetheless, Schmid specifically teaches that water is fed to the cathode and that hydrogen gas and hydroxide ions (which react with the carbon dioxide to form hydrogen carbonate ions) are produced (Paragraphs 0131-0132; Figure 5).
As to claim 22, Schmid teaches the apparatus of claim 1.  Schmid further teaches that the central compartment has an outlet in fluid communication with a gas liquid separator for separating out carbon dioxide, which is fed to a pipe for introducing the carbon dioxide gas into the catholyte, thus in fluid communication with a means for introducing gas (Figure 5).
As to claim 23, Schmid teaches the apparatus of claim 1.  Schmid further teaches that the cathode compartment (I) has an outlet in fluid communication with a means for separating a gas from the first reaction product (Figure 5).
As to claim 24, Schmid teaches the apparatus of claim 1.  Schmid further teaches that the anode compartment (II) has an outlet in fluid communication with a means for separating a gas from the second reaction product (Figure 5).
As to claims 26 and 27, Schmid teaches an apparatus comprising a cathode compartment (I) comprising a cathode (K) and configured for continuous flow of a second reaction medium, an anode compartment (III) comprising an anode (A) and configured for a continuous flow of a second reaction medium, a central compartment (II) separated from the cathode compartment (I) by a first anion membrane (AEM) and separated from the anode compartment by a second anion membrane (AEM), the central compartment fed with a brine (aqueous salt solution) and configured to continuously receive this brine, the apparatus capable of performing the functional language of “wherein the cathode is configured to receive a direct current to conduct an electrolysis reaction of the first reaction medium to produce a first reaction product and/or the anode is configured to receive a direct current to conduct an electrolysis reaction of the second reaction medium to produce a second reaction product; and wherein the apparatus if configured to form an alkalinized brine solution” (Paragraphs 0084, 0094 and 0097; Figure 5; MPEP 2114).   Schmid further teaches that the central compartment has an outlet in fluid communication with a gas liquid separator for separating out carbon dioxide, which is fed to a pipe for introducing the carbon dioxide gas into the catholyte, thus in fluid communication with a means for introducing gas comprising carbon dioxide (Figure 5).
As to claims 28-32, Schmid teaches an apparatus comprising a cathode compartment (I) comprising a cathode (K) and configured for continuous flow of a second reaction medium, an anode compartment (III) comprising an anode (A) and configured for a continuous flow of a second reaction medium, a central compartment (II) separated from the cathode compartment (I) by a first anion membrane (AEM) and separated from the anode compartment by a second anion membrane (AEM), the central compartment fed with a brine (aqueous salt solution) and configured to continuously receive this brine, the apparatus capable of performing the functional language of “wherein the cathode is configured to receive a direct current to conduct an electrolysis reaction of the first reaction medium to produce a first reaction product and/or the anode is configured to receive a direct current to conduct an electrolysis reaction of the second reaction medium to produce a second reaction product; and wherein the apparatus if configured to form an alkalinized brine solution” (Paragraphs 0084, 0094 and 0097; Figure 5; MPEP 2114).  Schmid further teaches that the cathode compartment (I) has an outlet in fluid communication with a means for separating a gas comprising hydrogen from the cathode compartment and that the anode compartment (II) has an outlet in fluid communication with a means for separating a gas comprising oxygen from the anode compartment (Figure 5).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. CN 109607705 to Shen (Shen).
As to claims 1-7, Shen teaches an apparatus comprising a cathode compartment (5) and a cathode (4) capable of flowing a continuous flow of a first reaction medium, an anode compartment (7) comprising an anode (1) capable of flowing a continuous flow of a second reaction medium, a central compartment (8) separated from the cathode compartment (5) by an anion exchange membrane (2) and the anode compartment (7) by an anion exchange membrane, the central compartment capable of flowing continuously a brine solution, the anode chamber specifically containing a sodium chloride brine (Abstract; Translation Page 9, Figure 1).  The apparatus of Shen capable of performing the functional language of “wherein the cathode is configured to receive a direct current to conduct an electrolysis reaction of the first reaction medium to produce a first reaction product and/or the anode is configured to receive a direct current to conduct an electrolysis reaction of the second reaction medium to produce a second reaction product; and wherein the apparatus if configured to form an alkalinized brine solution”, “wherein the first reaction medium comprises purified water”, “wherein the first anion membrane is configured to pass at least a portion of the first reaction product form the cathode compartment to the central compartment”, “wherein the second anion membrane is configured to pass at least a portion of the anions in the brine solution from the central compartment to the anion compartment”, “wherein the second reaction medium comprises a purified water and the portion of the anions that passed through the second anion membrane”, “wherein the second reaction product comprises hydrogen ions and O2” and “wherein the first reaction product comprises H2 and hydroxide ions” (MPEP 2114).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid as applied to claim 1 above, and further in view of US Patent Application Publication No. 2019/0085472 to Willauer et al. (Willauer).
As to claim 21, Schmid teaches the apparatus of claim 1.  However, Schmid fails to specifically teach that the brine solution comprises seawater.  However, Schmid does teach that the salt solution for use in the apparatus is not particularly limited and can comprise chloride salts and alkali metal cations (Paragraph 0114 and 0119).  Willauer also discusses the electrochemical reduction of carbon dioxide with a salt source fed to a center compartment and teaches that an effective chloride and alkali salt comprises seawater (Paragraph 0027).  It would thus have been obvious to one of ordinary skill in the art at the time of filing to modify the brine solution of Schmid with seawater with the expectation of effectively operating the apparatus with the benefit of using an abundant resource as taught by Willauer.  
As to claim 25, Schmid teaches the apparatus of claim 1.  Schmid further teaches that the central compartment has an outlet in fluid communication with a gas liquid separator for separating out carbon dioxide, which is fed to a pipe for introducing the carbon dioxide gas into the catholyte, thus in fluid communication with a means for introducing gas (Figure 5).  Schmid further teaches that the cathode compartment (I) has an outlet in fluid communication with a means for separating a gas from the first reaction product (Figure 5).  Schmid further teaches that the anode compartment (II) has an outlet in fluid communication with a means for separating a gas from the second reaction product (Figure 5).
However, Schmid fails to specifically teach that the brine solution comprises seawater.  However, Schmid does teach that the salt solution for use in the apparatus is not particularly limited and can comprise chloride salts and alkali metal cations (Paragraph 0114 and 0119).  Willauer also discusses the electrochemical reduction of carbon dioxide with a salt source fed to a center compartment and teaches that an effective chloride and alkali salt comprises seawater (Paragraph 0027).  It would thus have been obvious to one of ordinary skill in the art at the time of filing to modify the brine solution of Schmid with seawater with the expectation of effectively operating the apparatus with the benefit of using an abundant resource as taught by Willauer.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794